Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims 
Pursuant to the amendment dated 06/16/2022, claims 7, 8, 10, and 12-18 have been cancelled.  Claims 1-6, 9, and 11 are pending and under current examination.  

All rejections not reiterated have been withdrawn. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 13978367 and 16126206 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Claim 1 recites “wherein the PVP-K30 has a characteristic absorption peak at 1100-1150 cm-1”.  

Claim 9 requires that the PVP-K30 have a molecular weight of 4800-50000 g/mol.  There does not appear to be support for the unit “g/mol” in any of the parent applications.  

Claim 11 requires a specific structure of the PVP-K30 and specifically requires end groups that are alkyl, acyl, or a derivative thereof. Claim 11 also requires that the number of repeat units in the PVP-I range from 425 - 450.  These limitations are not supported in the prior filed applications.  

In view of the foregoing, claims 1, 9, and 11 and their dependents, i.e. claims 1-6, 9, and 11, are afforded the effective filing date of the instant application: 04/28/2020.  

Response to Arguments
Applicant's arguments as well as the declaration, both filed 06/16/2022, have been fully considered but they are not persuasive. 
On page 6, Applicant argues that the claims, as amended, should be afforded the effective filing date of the parent applications because the amended claims now recite a method of preparing a non-ionic N-vinylbutyrolactam iodine (PVP-I) solution that is shelf stable as measured by a reduction of available iodine content at 85ºC for 15 hours being less than 6.0%.   
This argument is not persuasive because it does not address the limitations noted above by the examiner not to be supported in the parent applications.  

On page 3, Declarant states that as a joint inventor of the cited Wang reference the properties regarding the molecular weight, the infrared absorption spectrum, and the structure of the PVP-K30 as claimed in the present application are inherent to the PVP-K30 used in the cited Wang reference.  Applicant argues that because these properties are inherent to the Wang reference, the Wang reference is not prior art to the claims of the present application that recite these properties.
This argument is erroneous.  The PVP-I described in the Wang reference/publication of the parent application is a single species falling within the scope of the limitations on IR spectrum, molecular weight and structure, but the single species disclosed in Wang (YuKing®-PVPI (H)) does not support the full scope of the genus of substances pointed out above.  A single substance cannot support the scope of the range in characteristic absorption peak of “1100-1150 cm-1”, the range in PVP-I containing substances that may possess such an absorption peak, the breadth of “R is an alkyl group, an acyl group or a derivative thereof”, or the breadth of n is 425 to 450.  
The declaration shows that the PVP-I described in the specification of the parent applications exhibits a peak at 1124.30 cm-1 (see pages 5-6).  This does not support the scope of the range recited in the claims.  Declarant provides evidence that the PVP-I disclosed in the parent application (YuKing®-PVPI (H)) shows this peak and another source of PVP-I (which is not clearly identified, and thus cannot be evaluated for relevance) does not possess the peak at 1124.30 cm-1, thus, some but not all PVP-I containing substances do possess a peak within the range recited in the claims.  Prior art indicates that other PVP-I containing substances do show a peak within the range 1100 - 1150 cm-1.  For example, Ignatova et al. (J Biomater Sci Polymer Edn, Vol 19, pp 373-386 (2008)) discloses an electrospun crosslinked (PVP-) complex.  When the polymer is complexed with iodine, a prominent peak appears in the IR spectrum at 1101 cm-1.  See Figure 3 on page 38, which shows in trace c and particularly in trace f, a peak within the range recited in the claims becomes much more prominent than in the uncomplexed polymers (traces a and d).  Traces a and c are derived from PVP and PVP-I, respectively, and traces d and f are respectively derived from a PEO/PVP mixture or a PEO/PVP-I mixture.  So clearly the scope of substances possessing a peak within the claimed range is broader than the species of PVP-I described in the parent application but not so broad as to embrace all PVP-I substances.  Accordingly, the examiner concludes that the breadth of the phrase “PVP-I K30 having an infrared spectrum with characteristic absorption peak at 1100-1150 cm-1“ is not supported by the parent application.  A single species falling within the claimed scope does not provide support for the full breadth of the genus recited in the claim.  

On page 4, Declarant seems to assert that the identity of the R groups and the number of repeat units (n) are inherent in the substance described by Wang/publication of the parent application.
For clarity of the record, a single substance, which would have a specific R group and a specific number of repeat monomer units, cannot support the scope of “R is an alkyl group, an acyl group or a derivative thereof”, or the breadth of n is 425 to 450.  Declarant’s comparison of the benefits of “conventional” PVP-I vs. one species of an alkyl end-capped PVP-I does not establish that the full scope of “R is an alkyl group, an acyl group or a derivative thereof”, or the breadth of n is 425 to 450 could be supported by the single substance YuKing®-PVPI (H) disclosed in the parent application.  

Specification
The title of the invention is not accurate and is redundant.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF PROVIDING HIGH STABILITY NON-IONIC N-VINYL BUTYROLACTAM IODINE.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner is unable to find support for the amendment to claim 9 requiring the units of the PVP-K30 to be in g/mol.  As this was not disclosed in the application, as filed, and as polymer molecular weight is often expressed in terms of Da (g/mol) or KDa (kg/mol), there is not inherent support for the limitation.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Specifically claim 2 fails to further limit the claim from which it depends.  Claim 2 requires that the PVP-I solution meet a condition that the reduction of available iodine is less than 6% of the available iodine in the prepared N-vinyl butyrolactam iodine solution after non-ionic N-vinylbutyrolactam iodine (PVP-I solution is positioned at 85ºC for 15 hours; however, this limitation already is present in amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6, 9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2013/0280203; publication date: 10/24/2013) in view of Daniel E. Innis and H. Rao Unnava (1991) ,"(NA - Advances in Consumer Research Volume 18, eds. Rebecca H. Holman and Michael R. Solomon, Provo, UT : Association for Consumer Research, Pages: 317-322).

Wang discloses a preparation method of a high-stable non-ionic N-vinyl butyrolactam iodine solution is provided, wherein high-stable non-ionic N-vinyl butyrolactam iodine is dissolved in water, then citric acid, at least one iodine ion stabilizing agent, at least one non-ionic surfactant and at least one emulsifier are added, then the pH is adjusted to 5 with at least one pH adjusting agent, so as to prepare the high-stable non-ionic N-vinyl butyrolactam iodine solution, the high-stable non-ionic N-vinyl butyrolactam iodine is formed by complexing PVP-K30, iodine and at least one grinding aid at a temperature of 60° C.-90° C (abstract; limitations of instant claims 1, 7, 12, and 15). The degradation rate after the high-stable non-ionic N-vinyl butyrolactam iodine is positioned at 85° C. for 15 hours is less than 6.0% (0006; limitation of instant claim 2).  The iodine ion stabilizing agent is potassium iodate, the surfactant is Tween 20, the emulsifier is PEG 200, and the pH adjusting agent is sodium hydroxide (0007; limitation of instant claims 3-6 and 13).  The complexing occurs at 60-90 ºC (0009; limitations of instant claims 8 and 16).  The high-stable non-ionic N-vinyl butyrolactam iodine is 20 g, the citric acid is 0.5-5.0 g, the iodine ion stabilizing agent is 0.1-1.0 g, the non-ionic surfactant is 0.1-1.0 g and the emulsifier is 0.5-5.0 g (0008; limitations of instant claim 14).  The grinding aid is selected one or several from sodium chloride, sodium citrate, sodium carbonate and sodium phosphate (0010; limitations of instant claim 16).  For the grinding step, the PVP-K30 is 46-47 g, the iodine is 7 g, and the grinding aid is 0.19-0.27 g (0011; limitations of instant claim 17).
With regard to claims 9-12, Wang does not expressly disclose that the PVP-K30 has a molecular weight of 48000 to 50000, that the infrared absorption spectrum has a characteristic peak at 1100 - 1150 cm-1, or that the PVP-K30 has the structure set forth in claim 11 particularly with regard to the end groups being alkyl, acyl, or a derivative thereof (noting that the monomer is a pyrrolidone monomer; see CAS Registry No. 9003-39-8).  The examiner considers these properties to be inherent characteristics of the PVP-K30 disclosed by Wang because it is the same as the PVP-K30 used in the instant invention: the high-stable non-ionic N-vinyl butyrolactam iodine is YuKing®-PVPI (H) (Wang: 0012; see instant specification 0017 which describes that PVP-K30 used in the instant invention as “YuKing PVPI (H)” and 0023 which describes the PVP-K30 used in the instant invention as has having the properties recited in instant claims 9-12).  Thus, the preponderance of the evidence supports the conclusion that the limitations recited in instant claims 9-11 and 12 are inherent in the product YuKing PVPI (H).  
As noted above, Wang discloses that the product of their method results in PVP-I solution having a degradation rate of iodine activity at 85 C for 15 hours is less than 6.0%.  Wang does not disclose a “business method” or a step of “selling the solution with a warranty of a degradation rate of iodine activity at 85 C for 15 hours is less than 6.0%”.
Innis discloses that warranty information is being used as a competitive weapon to differentiate one’s product from the competition (page 1).  
It would have been prima facie obvious to sell the product produce by Wang’s method with a warranty for a degradation rate of iodine activity at 85 C for 15 hours is less than 6.0%.  The skilled artisan would have been motivated to do so in order to encourage customers to believe the product may be superior to others on the market and therefore purchase the product.  The artisan of ordinary skill would have had reasonable expectation of success because this would merely require providing documentation of the expected performance and also containing a written statement that the product would be replaced or refunded if the performance standard is not met.  

Response to Arguments
Applicant's arguments as well as the declaration, both filed 06/16/2022, have been fully considered but they are not persuasive. 

On page 3 of the declaration and page 8 of the remarks, Declarant and Applicant argue that Wang is not prior art because the properties of the species disclosed therein are inherent properties of the PVP-I K30 used in the instant application.  
This argument is not persuasive because the claims have been afforded the filing date of the instant application, 04/28/2020.  Please see full discussion under the “Priority” section above.  

On pages 6-7, Declarant discusses differences between the instant invention and prior art that was cited against the parent.
This is not relevant to the current grounds of rejection because the rejection does not cite these disclosures.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617